Case 1:21-cv-01419-GPG Document 1 Filed 05/25/21 USDC Colorado Page 1 of 12
                                                                                             FILED
                                                                                  UNITED STATES DISTRICT COURT
                                                                                       DENVER, COLORADO
                                                                                          12:17 pm, May 25, 2021

                                                                                   JEFFREY P. COLWELL, CLERK
                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO



Civil Action No.
                                (To be supplied by the court)

Jerome L. Grimes,
     (A Proud Member of USA Boxing)                             , Plaintiff

v.

USA Boxing,
                                                                ,


                                                                ,


                                                                ,


                                                                , Defendant(s).

 (List each named defendant on a separate line. If you cannot fit the names of all defendants in
 the space provided, please write “see attached” in the space above and attach an additional
 sheet of paper with the full list of names. The names of the defendants listed in the above
 caption must be identical to those contained in Section B. Do not include addresses here.)



                                           COMPLAINT


                                              NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

Plaintiff need not send exhibits, affidavits, grievances, witness statements, or any other
Case 1:21-cv-01419-GPG Document 1 Filed 05/25/21 USDC Colorado Page 2 of 12




materials to the Clerk’s Office with this complaint.
A.     PLAINTIFF INFORMATION
You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case.
Jerome L. Grimes, B.A., & MBA, P.O. Box 2433, Eatonville, Florida 32751

 (Name and complete mailing address)
(219) 808-0306, Jerome.grimes@my.strayer.edu

 (Telephone number and e-mail address)

B.     DEFENDANT(S) INFORMATION
Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION.”
                  USA Boxing, Inc., One Olympic Plaza, Colorado Springs, Colorado 80909
  Defendant 1:
                     (Name and complete mailing address)

                   (719) 632-5551, info@usaboxing.org
                   (Telephone number and e-mail address if known)


 Defendant 2:
                   (Name and complete mailing address)


                   (Telephone number and e-mail address if known)


 Defendant 3:
                   (Name and complete mailing address)


                   (Telephone number and e-mail address if known)


 Defendant 4:
                   (Name and complete mailing address)


                   (Telephone number and e-mail address if known)




                                                 2
Case 1:21-cv-01419-GPG Document 1 Filed 05/25/21 USDC Colorado Page 3 of 12




C.      JURISDICTION
Identify the statutory authority that allows the court to consider your claim(s): (check one)

       Federal question pursuant to 28 U.S.C. § 1331 (claims arising under the Constitution,
       laws, or treaties of the United States)

       List the specific federal statute, treaty, and/or provision(s) of the United States
       Constitution that are at issue in this case.




  X    Diversity of citizenship pursuant to 28 U.S.C. § 1332 (a matter between individual or
       corporate citizens of different states and the amount in controversy exceeds $75,000)

       Plaintiff is a citizen of the State of   Florida                                 .



       If Defendant 1 is an individual, Defendant 1 is a citizen of                             .



       If Defendant 1 is a corporation,

       Defendant 1 is incorporated under the laws of          Colorado
       (name of state or foreign nation).

       Defendant 1 has its principal place of business in      Colorado
       (name of state or foreign nation).

       (If more than one defendant is named in the complaint, attach an additional page
       providing the same information for each additional defendant.)




                                                   3
Case 1:21-cv-01419-GPG Document 1 Filed 05/25/21 USDC Colorado Page 4 of 12




 D.     STATEMENT OF CLAIM(S)
State clearly and concisely every claim that you are asserting in this action. For each claim,
specify the right that allegedly has been violated and state all facts that support your claim,
including the date(s) on which the incident(s) occurred, the name(s) of the specific person(s)
involved in each claim, and the specific facts that show how each person was involved in each
claim. You do not need to cite specific legal cases to support your claim(s). If additional space
is needed to describe any claim or to assert additional claims, use extra paper to continue that
claim or to assert the additional claim(s). Please indicate that additional paper is attached and
label the additional pages regarding the statement of claims as “D. STATEMENT OF CLAIMS.”


CLAIM ONE: Public Law of the United States of America and Its Territories and
Legislature on the Protection of the Human Person Against Age Discrimination, 5th & 14th
Amendments, U.S. Constitution.

       Supporting facts:

   Plaintiff on, July 08, 2015, petitioned the AIBA & USA Boxing for clearance to participate in
the 2015 Year 2016 Summer Olympic International World Games "TRIALS" held in Memphis,
Tennessee on October 24th -through- October 31st, 2015, at the Memphis Cook Convention
Center and an AIBA's representative via telephonic conversation said "the decision requested
herein is in the USA National Event Jurisdiction. (AIBA) Amateur International Boxing
Association known as: International Boxing Association charged with knowledge the
Plaintiff/Petitioner, Jerome L. Grimes that each country participating in the 2016 Summer
Olympic Games has its own discretion to whom may participate; and They/(AIBA) said that
They/(AIBA) would not protest the USA Boxing Decision "If" They/(USA Boxing) "Allows" the
Petitioner/Plaintiff, Jerome L. Grimes to "Compete WHILE Over 40 Years of Age" in the 2015
Year 2016 Olympic Boxing "TRIALS", or thereafter qualifying tournaments in the 2016 Summer
Olympic Games WHILE Over 40 Years of Age, i.e., (without age discrimination in Self-
EMPLOYMENT). USA Boxing's Representative, Mr. Johnson "afterwards" informed
Petitioner/Plaintiff, Jerome L. Grimes that if AIBA does not exclude Him/(PETIITIONER,
Jerome) from participating at 49 YEARS OF AGE ELITE CLASSIFICATION Pro Boxer
With Less Than 15 Bouts. They/(USA Boxing's) Representative Mr. Johnson said "Let
Them/(USA Boxing) know and USA Boxing/(Respondent/Defendant) would COMPLY with
"allowing" Petitioner/Plaintiff, Jerome L. Grimes "COMPETE While OVER 40 Years of Age”".
This led to the petitioner/plaintiff HEREIN needing official hard-copy USA Boxing Permission

                                                4
Case 1:21-cv-01419-GPG Document 1 Filed 05/25/21 USDC Colorado Page 5 of 12




Letter -or- Card certifying the plaintiff's/petitioner's "allowance to athletic box as an ELITE
Classification Boxing Participant OVER 40 Years of Age) to help the petitioner's/plaintiff's "on-
going efforts" to help bring back the Luster to Olympic Style Boxing and Boxing. The
petitioner/plaintiff knows and knew of the weigh-ins and medical clearance requirements for
ELITE Classification Boxing Participation. This hard-copy ELITE Boxing Permission Letter -or-
Card to “compete/participate as ELITE Boxer” WHILE Over 40 Years of Age for the
Olympics was NEVER received by the petitioner/plaintiff who still seeks the right to
"COMPETE" for the 2024 and 2028 Summer Olympic International World Games Self-
EMPLOYMENT Venue WITHOUT Age Discrimination "similar to" that of a Marathon Athletic
Runner Over the Age of 40 Years of Age. The petitioner/plaintiff "MISSED" the opportunity to
COMPETE in the 2016 Summer Olympic International World Games Boxing Qualifiers for the
CHANCE to "TRY" and "EARN" a living through Self-EMPLOYMENT without age
discrimination branding and marketing and "fighting" His/(PETITIONER'S/ Plaintiff's) "way to"
REPRESENT the (USA) United States of America and Its Territories in the 2016 Summer
Olympic International World Games Welterweight Division held in the beautiful city of Rio de
Janeiro, Brazil on: May 5th -through- 21st, 2016, And would have been 2016 Quinness Books
of World Record Attempt/Hopeful in Olympic Style Boxing, which had and has 2024 and 2028
Luster Building Prestige for Boxing and for the Petitioner's/Plaintiff's boxing brand(s), such as:
Team Protégé, LLC., and future the petitioner's/plaintiff's professional career as a Boxing
TRAINER of Future Summer Olympic International World Games HOPEFUL Elite
Classification Boxers/(Boxing Participants).


D.      STATEMENT OF CLAIM(S)
State clearly and concisely every claim that you are asserting in this action. For each claim,
specify the right that allegedly has been violated and state all facts that support your claim,
including the date(s) on which the incident(s) occurred, the name(s) of the specific person(s)
involved in each claim, and the specific facts that show how each person was involved in each
claim. You do not need to cite specific legal cases to support your claim(s). If additional space
is needed to describe any claim or to assert additional claims, use extra paper to continue that
claim or to assert the additional claim(s). Please indicate that additional paper is attached and
label the additional pages regarding the statement of claims as “D. STATEMENT OF CLAIMS.”


CLAIM TWO: A TEMPORARY INJUNCTION AND INTERIM MEASURES TO
SECURE IMMEDIATE ANNULMENT OF THE DEFENDANT'S DECISION AND BAN
                                                  5
Case 1:21-cv-01419-GPG Document 1 Filed 05/25/21 USDC Colorado Page 6 of 12




ON ANY FUTURE BOYCOTT OR AGE DISCRIMINATION.

        Supporting facts:

   This civil complaint appeals defendant's decision to not allow participation unless authorized
in writing by national law officials. The new USA Boxing and (AIBA) International Boxing
Association Rules permits athletes to earn monetary units/(Employment -or- Self-employment)
through AIBA Pro Boxing, and allows professional boxers to compete for the chance to TRY and
EARN their way to the Summer Olympic International World Games who have not had more
than 15 professional bouts. The petitioner has -0- (zero) professional bouts, but got his
Professional Boxing License in the Year: 2008 in the State of Florida. Petitioner/Plaintiff,
Jerome L. Grimes has the national qualifications as an ELITE Boxer under the USA/ABF, i.e.,
USA Boxing's proud member 1992 Summer Olympic Games TRIALS QUALIFIER that was
held in Ft. Huachuca, Arizona, "but" unethical cheating conspired tactics was committed
AGAINST the Petitioner/Plaintiff, Jerome L. Grimes by Perpetrator, Ernie "Sonny" Marson, Sr., a
Boxing Coach & USA/ABF President of Northern California Region in 1992, who resides at:
125 Ellington Avenue, aka: 147 Ellington Street, San Francisco, California 94112. And the
petitioner/plaintiff has NEVER pro-debut, which is less than 15 professional bouts making this
tort ripe for adjudication under public law on association and legislation on the protection of the
human person from age discrimination. This district court herein has proper under the common
laws protected under the U.S. Constitution, which the (AIBA) International Boxing Association is
ready and willing to COMPLY with any amendments in the USA Boxing Membership Governing
Organization Participant's national Laws for boxing competition, pursuant to the U.S.
Constitution's protections and safeguards for its jurisdictions. If the Petitioner/Plaintiff,
Jerome L. Grimes was excluded from the in-pendency ELITE Classification Boxing Competitions
and Boxing Tournaments leading up to the 2024 Summer Olympic Paris International World
Games Boxing Venue without a court hearing or procedure He/(PTITIONER, Jerome), would
clearly suffer damage that would be difficult to repair at a later date. Therefore,
petitioner/plaintiff a proud member of USA Boxing is entitled to an emergency procedure and a
temporary injunction. Olympic Charter, Article 13J, June 01, 2016, Amendment permits
professional boxers to compete BUT no amendments to the age discrimination OVER 40 years of
age boxers in the ELITE Classification has NOT been amended, WHICH IS NOW IN

                                                   6
Case 1:21-cv-01419-GPG Document 1 Filed 05/25/21 USDC Colorado Page 7 of 12




VIOLATION OF THE U.S. Constitutional Age Discrimination Laws in the USA and Its
Territories.


D.      STATEMENT OF CLAIM(S)
State clearly and concisely every claim that you are asserting in this action. For each claim,
specify the right that allegedly has been violated and state all facts that support your claim,
including the date(s) on which the incident(s) occurred, the name(s) of the specific person(s)
involved in each claim, and the specific facts that show how each person was involved in each
claim. You do not need to cite specific legal cases to support your claim(s). If additional space
is needed to describe any claim or to assert additional claims, use extra paper to continue that
claim or to assert the additional claim(s). Please indicate that additional paper is attached and
label the additional pages regarding the statement of claims as “D. STATEMENT OF CLAIMS.”


CLAIM THREE: DEFENDANT, USA BOXING ARE NOT LAWYERS AND ARE NOT
CLEAR ON WHICH "NEW" AIBA RULES FOR (APB) AIBA PRO BOXING
REGULATIONS PERMIT USA BOXING PARTICIPANTS TO PARTICIPATE WITH
LESS THAN 15 PROFESSIONAL BOUTS.

        Supporting facts:

   The USA Boxing Rules in general states that: a.) All boxers must be a member of USA
Boxing, which the petitioner/plaintiff is and has been since the year 1981, membership identified
as USA/ABF/(USA Boxing Participant Passbook Number: 98714). b.) Any boxer participating
must have competed in at least (1) one National Federation Competition, such as the Northern
California Golden Glove Tournament in the year 1992, where the petitioner/plaintiff EARNED
#2-Ranking in all of Northern California amateur boxing qualifier that resulted in the opportunity
to COMPETE as an ELITE Boxer in the 1992 Summer Olympic Trials held in Fort Huachuca,
Arizona as mentioned above. c.) Even pursuant to the "New" AIBA Pro Boxing Rules, the
petitioner/plaintiff has NEVER had a professional boxing bout, nor has the petitioner/plaintiff
received any monetary units for a boxing bout. d.) Age Discrimination in employment is illegal
in every Olympic International Boxing Participating Country, such as Japan, China, and the USA
and Its Territories, and the "New" AIBA Pro Boxing Rules in general included self-employed
professional boxers, i.e., the petitioner/plaintiff as a prospective 2016 Summer Olympic Rio
International World Games Boxing Participant HOPEFUL "if" He/(PETITIONER, Jerome) could
have won at the, October 24th -through- 31st, 2015, Olympic TRIALS Qualifying
Championship, which was the only way He/(PETITIONER, Jerome) could have proven that
                                                 7
Case 1:21-cv-01419-GPG Document 1 Filed 05/25/21 USDC Colorado Page 8 of 12




He/(PETITIONER, Jerome) was the best candidate qualified to represent the USA Boxing Team
at the 2016 Summer Olympic Rio International World Games, which unfortunately did not
happened due to current boycott , prohibition, or age discrimination in employment/self-
employment boxing OVER 40 years of age.


D.      STATEMENT OF CLAIM(S)
State clearly and concisely every claim that you are asserting in this action. For each claim,
specify the right that allegedly has been violated and state all facts that support your claim,
including the date(s) on which the incident(s) occurred, the name(s) of the specific person(s)
involved in each claim, and the specific facts that show how each person was involved in each
claim. You do not need to cite specific legal cases to support your claim(s). If additional space
is needed to describe any claim or to assert additional claims, use extra paper to continue that
claim or to assert the additional claim(s). Please indicate that additional paper is attached and
label the additional pages regarding the statement of claims as “D. STATEMENT OF CLAIMS.”

CLAIM FOUR: PETITIONER/PLAINTIFF IS QUALIFIED TO COMPETE AS AN
ELITE BOXER IN NATIONAL AND INTERNATIONAL OLYMPIC BOXING
PREREQUISITE QUALIFIERS "IF" NOT FOR THE CURRENT AGE
DISCRIMINATION IN EMPLOYMENT/SELF-EMPLOYMENT CAREER BOXING
THAT IS ILLEGALLY EXCLUDING ELITE BOXERS WHO BECOME OVER 40
YEARS OF AGE.

       Supporting facts:

   In the Year 1992 in San Jose, California at the Regional Northern California Golden Gloves
Amateur Boxing USA/ABF, i.e., USA Boxing Championship Olympic TRIALS Qualifier, the
proud member of USA Boxing, Petitioner/Plaintiff, Jerome L. Grimes "QUALIFIED" for the
Prestigious Privilege of Representing Northern California in the 1992 Western Olympic TRIALS
held in the State of Arizona, BUT due to unethical and illegal covert actions, i.e., POST-
03/14/1980 Olympian Boxers Airplane Illegal Unjustifiable Remote Control Tire Blowout Covert
Terrorism committed by Inside-Jobber, Ernie Marson, Sr., aka: "Sonny Marson" the 1992 USA
Amateur Boxing Northern California President, discovered through In Pro Se, Independent
Investigation that led to the Petitioner/Plaintiff, Jerome L. Grimes being "CHEATED" out of
His/(PETITIONER, Jerome's) EARNED spot in the 1992 Summer Olympic TRAILS Boxing
Participant Qualifier Tournament Opportunity as mentioned above, in violation of
His/(PETITIONER, Jerome's) U.S. Constitutional Right To The Pursuit Of Happiness To
PARTICIPATE In That 1992 Western Olympic Qualifier Tournament full-expense paid trip to

                                                 8
Case 1:21-cv-01419-GPG Document 1 Filed 05/25/21 USDC Colorado Page 9 of 12




compete in Fort Huachuca, Arizona towards EARNING His/(PETITIONER, Jerome's) way to the
1992 Summer Olympic Barcelona International World Games Opportunity, i.e., Final 1992
Opportunity to Qualify for the 1992 USA Boxing Team, discovered through In Pro Se,
Independent Investigation. Furthermore, on, June 26, 2015, via telephone the petitioner/plaintiff
had been “told” by USA Boxing Louisiana LBC Representative, Mr. LeBlanc "to secure
authorization in writing that He/(PETITIONER, Jerome) can participate in the, October 24th -
through- 31st, 2015, Qualifier for the 2016 Olympic TRIALS Boxing Participant Venue
opportunity to EARN His/(PETITIONER, Jerome's) way to REPRESENT the (USA)
United States of America and Its Territories in the August 05th -through- 21st, 2016, Summer
Olympic Rio International World Games, as an ELITE Classification Boxer at 49 years of age
with less than 15 professional bouts". (The Lie Detector Test That Does Not Work-off Of Stress,
pursuant to The Patriot Act is warranted and admissible for 03/14/1980-Prime Suspect/Boxing
Coach, Ernie Marson, Sr., aka: "Sonny Marson", and warranted and admissible for Ernie
Marson’s Boxing Student/Shill & 03/14/1980-Co-prime Suspect, Alphonso Livingston (S.F. Police
Officer 2012, 55 Years of Age in 2021) with 1980 Residence situated: approx.: 543 Ramsell Street, San
Francisco, California 94132 (See: https://youtu.be/rzt2BRdEe6g) of public interest SEE SOMETHING
SAY SOMETHING International Airplane Citizen and Tourists Safety). (03/14/1980-Prime Suspect, Ernie
"Sonny" Marson, Sr., a Boxing Coach & USA/ABF President of Northern California Region in 1992, who
resides at: 125 Ellington Avenue, aka: 147 Ellington Street, San Francisco, California 94112, discovered
through In Pro Se, Independent Investigation, with emphasis that 03/14/1980 is the Birthday of the
petitioner’s/plaintiff’s Biological MOTHER’s Birth Certificate, i.e., Lucy M. Grimes’ birth vital records
COINCIDENCE). {NOTE: Horrific 1980 Types of Disasters with COINCIDENTAL Dates are often premeditated rouses by
covert terrorist used to unjustifiably scare & extort parents and grandparents into paying extortion fees for hopes of no harm to
generalized and significant others, more pertinent evidence (03/14/1980)/March 14-zodiac signs DATES & 543 Ramsell Street
are the: Aries Ram Zodiac Sign, i.e., Ramming into building disasters using TRANSPORTATION Vehicles, airplanes, etc., can
be very scary covert extortion communic stuff.}


E.      REQUEST FOR RELIEF
State the relief you are requesting or what you want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding relief as “E. REQUEST
FOR RELIEF.”

    The Petitioner/Plaintiff, Jerome L. Grimes has sought Sport Arbitration from Judicial
Authority of AIBA, but it is the Petitioner/Plaintiff, Jerome L. Grimes’ interpretation or

                                                                  9
Case 1:21-cv-01419-GPG Document 1 Filed 05/25/21 USDC Colorado Page 10 of 12




understanding that the proper and alternate jurisdiction is within the Laws of the (USA)
United States of America and Its Territories, which makes Sport Arbitration an extreme
uneconomical international jurisdiction novelty for the pauper petitioner/plaintiff HEREIN.
   1.) A court order/judicial notice to suspend the defendant's decision in December, 2020 to not
       amend the age discrimination in employment/self-employment over 40 years of age
       boxers demotion and exclusion from ELITE Classification USA Boxing Regional &
       National Participant Qualifiers, Olympic Style Boxing Participant Competitions, and
       Olympic International Boxing Participant Venues, which is in violation of the U.S.
       Constitution Laws against age discrimination in employment, pursuant to the Olympic
       Charter, Article 13J, amended on, June 01, 2016, admitting professional boxers into the
       Olympic Boxing Participant Competition Venue, and it is a known fact that professional
       boxing is a paid employment venue in which age discrimination is forbidden asserted by
       the (WBO) World Boxing Organization, (WBA) World Boxing Association, and (WBC)
       World Boxing Commission, who all do "NOT" age discriminate in professional boxing.
   2.) Suspend the above-mentioned December, 2020, defendant's decision until the current
       procedure was finally settled.
   3.) A court order "ordering" the defendant to immediately authorize the petitioner/plaintiff to
       be "allowed" to participate in the ELITE Classification Boxing Participant Venues, ELITE
       Regional Boxing Participant Qualifiers, and ELITE National Boxing Participant Qualifiers
       in the Years: 2021, 2022, 2023, 2024, 2025, 2026, 2027, and 2028.
   4.) And a Court ruling that these measures should remain in force until a decision is reached
       on the application to set aside the decision (on the merits).
   5.) SUM Certain Damages: $75,000.00 (Seventy-five Thousand Dollars). For the direct
       result of the supervisory negligence of USA Boxing, Inc., the vicariously liable party, the
       Plaintiff JEROME L GRIMES has sustained unrepairable injuries and damages as
       follows: (a) past and future emotional pain and suffering; (b) loss of capacity of
       enjoyment of life without being able to continue to compete as an Olympic Style Self-
       employed (3) Three Rounds ELITE Classification Boxing Participant Athlete WITHOUT
       Age Discrimination in the (USA) United States of America and Its Territories through
       unfair bias and unjustifiable discrimination against the Plaintiff’s name that MIGHT be
       unjustifiably demoted, prejudiced, and banned into the MASTERS Boxing Participant
                                                 10
Case 1:21-cv-01419-GPG Document 1 Filed 05/25/21 USDC Colorado Page 11 of 12




      Classification national ban or boycott against ELITE Boxing Participant/Plaintiff/
      Petitioner OVER 40 Years of Age USA Boxing Registration 2021, Year
      unconstitutionally asserted by USA Boxing and not agreeance with the Olympic Charter,
      Article 13J of: June 01, 2016, Amendment to the Admission of Professional Boxers into
      the Olympic Style Boxing Qualification and Boxing Participant Competition Venue with
      Pay AIBA Pro Boxing Option by the defendants’ vicarious negligence; (c) expenses and
      costs to bring tort litigation and/or arbitration; (d) loss of self-employment earnings 1992 -
      through- 1994, 2015, 2016, 2017, 2018, and 2019, with loss of ability to compete in the
      ELITE USA Boxing Classification and/or earn money through marketing, branding, and
      sponsorship acquisitions due to illegal Age Discrimination in Employment/(Self-
      EMPLOYMENT) of OVER 40 years of age ELITE USA Boxing Classification
      Participant Venue, pursuant Article 13J of the Olympic Charter, June 01, 2016, Rights of
      the Petitioner/Plaintiff; and (e) the aforementioned losses are either permanent or
      continuing and Petitioner/Plaintiff will suffer losses in the future, because of: 03/14/1980-
      Prime Suspect, Ernie Marson, Sr.’s, aka: “Sonny Marson’s” COINCIDENTAL and illegal
      actions of Spiked Drowsy Poison Water-Bottle Covert Terror BEFORE the
      petitioner’s/plaintiff’s boxing bout in 1992, discovered through In Pro Se, Independent
      Investigation, and the illegal, unethical, and unjustifiable (45) Forty-five DAYS
      restriction, i.e., INTIMIDATION in 1992 Year WHEN the national and international
      restriction time period for alleged headshots in a boxing bout was (30) Thirty DAYS in
      1992 Year, Covert INTIMIDATION “TOLLS” the statute of limitations for time to file,
      discovered through In Pro Se, Independent Investigation that Ernie Marson, Sr., a USA
      Boxing Northern California Representative did covertly break the law against the
      petitioner/plaintiff BEFORE and AFTER the COINCIDENTAL boxing bout in 1992 false
      pretenses arranged to INTIMIDATE and Frame-up the petitioner/plaintiff as headshot
      participant, and personally witnessed in close-up field of view by the HEREIN
      petitioner/plaintiff, Jerome L. Grimes, with B.A. Degree, at the time of 1992, i.e., Post-
      03/14/1980-Covert Terrorism against the petitioner/plaintiff. (Getz -v.- Robert Welch,
      Inc., 418 U.S. 323 (1974)). 1st Amendment Rights tort brought by private individuals,
      U.S. Constitution.


                                                11
Case 1:21-cv-01419-GPG Document 1 Filed 05/25/21 USDC Colorado Page 12 of 12




           I declare under the penalty of perjury, under the laws of the United States of America
       (USA) and Its Territories, that the plaintiff is the PETITIONER and a proud member of
       USA Boxing, BUT induced into plaintiff status by: 03/14/1980-Olympiad Airplane
       Remote Control Tire-blowout to Unjustifiably Cause Severe Damage Modus Operandi -
       flight to- Poland International Invitational Boxing Tournament Airplane
       COINCIDENTAL Disaster Prime-Suspect, Ernie Marson, Sr., and I certify that the
       foregoing is true and correct.



F.     PLAINTIFF’S SIGNATURE

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

JEROME L. GRIMES
 (Plaintiff’s signature)

May 22, 2021
 (Date)



(Form Revised December 2017)




                                                 12
